TYSON, Judge concurring in part and dissenting in part.
The majority's opinion grants the GAL's motion to dismiss respondent's appeal based upon respondent's failure to sign the notice of appeal as required by Rule 3A of the North Carolina Rules of Appellate Procedure. The majority's opinion then holds that this is an appropriate case to grant respondent's petition for writ of certiorari pursuant to Rule 21. I concur to grant respondent's petition for writ of certiorari and reach the merits of respondent's appeal.
The majority's opinion further holds the trial court properly concluded that A.S., a newborn infant, was a neglected juvenile based upon evidence of a single instance of prior abuse to A.S.'s sibling. I disagree and vote to reverse the trial court's adjudication order. I respectfully dissent.
I. Standard of Review
"At the adjudication stage, the party petitioning for the termination must show by clear, cogent, and convincing evidence that grounds authorizing the termination of parental rights exist." In re Young, 346 N.C. 244, 247, 485 S.E.2d 612, 614 (1997) (citation omitted). The standard for appellate review is whether the trial court's findings of fact are supported by clear, cogent, and convincing evidence and whether those findings of fact support its conclusions of law. In re Huff, 140 N.C.App. 288, 291, 536 S.E.2d 838, 840 (2000), disc. rev. denied, 353 N.C. 374, 547 S.E.2d 9 (2001). "Clear, cogent, and convincing describes an evidentiary standard stricter than a preponderance of the evidence, but less stringent than proof beyond a reasonable doubt." N.C. State Bar v. Sheffield, 73 N.C.App. 349, 354, 326 S.E.2d 320, 323 (citation omitted), cert. denied, 314 N.C. 117, 332 S.E.2d 482 (1985). We review the trial court's conclusions of law de novo. Starco, Inc. v. AMG Bonding and Ins. Services, 124 N.C.App. 332, 336, 477 S.E.2d 211, 215 (1996).
II. Analysis
Respondent argues the trial court's findings of fact are insufficient to support the trial court's conclusion of law that A.S. was a neglected juvenile. I agree.
A neglected juvenile is statutorily defined as:
[a] juvenile who does not receive proper care, supervision, or discipline from the juvenile's parent, guardian, custodian, or caretaker; or who has been abandoned; or who is not provided necessary medical care; or who is not provided necessary remedial care; or who lives in an environment injurious to the juvenile's welfare; or who has been placed for care or adoption in violation of law. In determining whether a juvenile is a neglected juvenile, it is relevant whether that juvenile lives in a home where another juvenile has died as a result of suspected abuse or neglect or lives in a home where another juvenile has been subjected to abuse or neglect by an adult who regularly lives in the home.
N.C. Gen.Stat. § 7B-101(15) (2007). To adjudicate a juvenile as neglected, the court must find some physical, mental, or emotional impairment of the juvenile or a substantial risk of such impairment as a consequence of *324the parent's failure to provide proper care, supervision, or discipline. In re Safriet, 112 N.C.App. 747, 752, 436 S.E.2d 898, 901-02 (1993). When the juvenile being adjudicated was taken into custody immediately upon birth and has never resided in the parent's home, "the decision of the trial court must of necessity be predictive in nature, as the trial court must assess whether there is a substantial risk of future abuse or neglect of a child based on the historical facts of the case." In re McLean, 135 N.C.App. 387, 396, 521 S.E.2d 121, 127 (1999) (emphasis supplied).
This Court has repeatedly held "the fact of prior abuse, standing alone, is not sufficient to support an adjudication of neglect." In re N.G., ___ N.C.App. ___, ___, 650 S.E.2d 45, 51 (2007) (citing In re A.K., 178 N.C.App. 727, 731, 637 S.E.2d 227, 229 (2006)), aff'd, 362 N.C. 229, 657 S.E.2d 355 (2008). In In re A.K., contrary to the majority's assertion, the trial court adjudicated the juvenile to be neglected based upon prior abuse of an older sibling and the parents denial of said abuse. See In re A.K., 178 N.C.App. at 728-29, 637 S.E.2d at 228 ("In its order concluding A.K. was a neglected juvenile, the trial court relied upon the prior adjudication of C.A.K. as a neglected juvenile and the review orders concerning C.A.K." which included the trial court's finding that "the parents of C.A.K. denied that either of them intentionally harmed C.A.K." and its conclusion that "it appears that at least some of the physical injuries sustained by [C.A.K.] are a result of inappropriate force applied to the child's body by her caretaker(s) or while in their care.").
This Court reversed the trial court's adjudication of neglect because:
the trial court did not accept any formal evidence in addition to its consideration of the prior court orders concerning [an older sibling previously removed from the home], and the only order concerning [the older sibling previously removed from the home] that contained findings by the clear and convincing standard of proof was from a hearing occurring many months earlier[.]
Id. at 732, 637 S.E.2d at 230. This Court concluded that because no evidence was introduced that related to the parents' progress or whether one or both of the parents continued to deny the true cause of the older sibling's injuries, in addition to the time that had elapsed from the date of the last hearing, "the trial court could not ... conclude that `the minor child would be at substantial risk of neglect if placed in the custody of the ... parents at this time.'" Id.
The facts of In re A.K. are analogous to the facts at bar. In the adjudication portion of its order, the trial court entered fourteen findings of fact all regarding the particulars of a prior incident in which respondent allegedly burned the feet of A.S.'s two-year-old sibling seven months prior to the hearing. The trial court found respondent had denied any wrongdoing and insisted the child's burns were accidental on two occasions, 22 December 2006 and 4 January 2007. No other instances of abuse or neglect were reported or appeared in the evidence before the trial court. The trial court found that "based on the information gathered the mother's explanation is not consistent with the injury[]" and that without the court's intervention, the safety of the infant could not be ensured. (Emphasis supplied).
The trial court's findings of fact regarding a single prior incident of abuse involving another sibling seven months earlier, standing alone, do not support the trial court's conclusion of law that A.S. is a neglected juvenile as defined in N.C. Gen.Stat. § 7B-101(15). In re N.G., ___ N.C.App. at ___, 650 S.E.2d at 51. Further, the record is completely devoid of any evidence that respondent mother has continued to deny responsibility with regards to the prior incident involving A.S.'s sibling. In re A.K., 178 N.C.App. at 731, 637 S.E.2d at 229. Based upon In re N.G. and In re A.K., the trial court's adjudication order must be reversed. ___ N.C.App. at ___, 650 S.E.2d at 51; 178 N.C.App. at 731, 637 S.E.2d at 229.
The majority's opinion cites In re P.M. and In re E.N.S. in support of its holding that the trial court was permitted to conclude A.S. was neglected based upon evidence of prior abuse. In re P.M., 169 N.C.App. 423, 610 S.E.2d 403 (2005); In re E.N.S., 164 N.C.App. 146, 595 S.E.2d 167, disc. rev. denied, *325359 N.C. 189, 606 S.E.2d 903 (2004). However, both cases are distinguishable from the case at bar.
In both In re P.M. and In re E.N.S., this Court emphasized the respondent's inability and/or refusal to comply with court orders and affirmed the trial court's adjudication of neglect based upon several other factors which indicated there was a substantial risk of future neglect if the juvenile was returned to the parents. In re P.M., 169 N.C.App. at 427, 610 S.E.2d at 406; In re E.N.S., 164 N.C.App. at 150, 595 S.E.2d at 170. Here, the trial court's order is totally devoid of any findings regarding respondent's compliance with DSS's case plan or other factors which would tend to indicate a substantial risk of future neglect if A.S. was returned to respondent.
III. Conclusion
The trial court erred by relying on a single instance of prior abuse to another sibling to adjudicate A.S. as neglected. In re N.G., ___ N.C.App. at ___, 650 S.E.2d at 51. Further, no evidence presented to the trial court tended to show respondent has failed to comply with any DSS case plan or continued to deny responsibility with regards to the prior incident involving A.S.'s older sibling. In re A.K., 178 N.C.App. at 731-32, 637 S.E.2d at 229-30.
The trial court's adjudication of A.S. as a neglected juvenile is not supported by "clear, cogent, and convincing evidence" and must be reversed. In re Young, 346 N.C. at 247, 485 S.E.2d at 614. Because I vote to reverse the adjudication order, remand is unnecessary. The majority's opinion correctly notes the order is fatally defective and lacked the required findings of fact to support its conclusions of law and decretal. I respectfully dissent.